The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission of the Information Disclosure Statement (IDS) filed on March 254, 2021 has been entered.


Priority
This application, 16/286,096, filed 02/26/2019 is a continuation of 15/683,356, filed 08/22/2017, now U.S. Patent 10,251,878.  15/683,356 is a continuation of 15/284,269, filed 10/03/2016, now U.S. Patent 9,808,452.  15/284,269 claims priority to provisional application 62/236,048, filed 10/01/2015.  




Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
It is noted that the previously allowed subject matter remains neither anticipated nor obvious over the prior art following consideration of the references cited in the IDS filed March 25, 2021.  The Reasons for Allowance previously cited in the Notice of Allowance mailed February, 11, 2021 is as follows.  
The claimed subject matter drawn to a composition comprising at least one comprising a GI enzyme-labile opioid agonist releasing subunit capable of releasing an opioid agonist upon the action of a GI enzyme, wherein the at least one GI enzyme-labile opioid agonist releasing subunit is covalently linked to at least one GI enzyme inhibitor subunit capable of inhibiting said GI enzyme, is allowed as being neither anticipated by nor obvious over the closest prior art.
Jenkins et al. in US 2011/0281886, is representative of the closest prior art. Jenkins discloses pharmaceutical compositions comprising a phenolic opioid prodrug that provides enzymatically-controlled release of the phenolic opioid agonists and antagonists (e.g. formula (IV), structure shown below), and an enzyme inhibitor (e.g. the inhibitor of the Gl enzyme trypsin, compound 109, structure shown below) that interacts with the enzyme(s) that mediates the enzymatically-controlled release of the phenolic opioid from the prodrug so as to attenuate enzymatic cleavage of the prodrug.

    PNG
    media_image1.png
    198
    598
    media_image1.png
    Greyscale

                Opioid Prodrug of Jenkins 		Trypsin Inhibitor of Jenkins
However, Jenkins neither teaches nor suggests a composition comprising an opioid and a GI enzyme inhibitor compound wherein the GI enzyme inhibitor is covalently bound to the opioid as required by the claimed invention. 
The specification discloses, in Schemes A and D (p [00320], [00323]), the preparation of compounds of the claimed invention and, in Example 2, the pharmacokinetics and delivery of the opioid hydrocodone following oral dosing of compounds 2 and 3 in vivo.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2, 4, 6, 8 – 14 and 17 – 49 are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628